Case 2:16-cv-13040-AC-APP ECF No. 323 filed 10/05/18                   PageID.13483        Page 1 of 2



                                JOELSON ROSENBERG, PLC
                     3 0 6 6 5 N O R T HW E ST E R N H IG H W A Y , S U I T E 2 00
                           F A R M I N G T O N H IL L S , M IC H I G A N 4 8 3 3 4
                                         _____________________
                                         (248) 626-9966
                                     TELEFAX (248) 855 -2388
                                                                                     Peter W. Joelson
                                                                                      pwj@jrlawplc.com
                                           October 5, 2018

 Honorable Anthony P. Patti, United States Magistrate Judge
 231 W. Lafayette Blvd., Room 524, Detroit, Michigan 48226
 VIA ECF
 RE: State Farm v. Elite Health Centers, et al, Case No. 2016-cv-13040
      Elite Defendants’ Response to Jayson Rosett’s Request for Protective Order

 Dear Judge Patti:

         Rosett’s request for leave to file a motion for a protective order is improper and should be
 denied pursuant to Fed. R. Civ. P. 26(c) because the discovery requested is the routine deposition
 of a party who does not require court protection from “annoyance, embarrassment, oppression, or
 undue burden or expense,” and because this request is made for the improper purpose of delaying
 discovery, and obstructing the Elite Defendants’ ability to prepare their case. There is no overlap
 in the criminal and civil case because State Farm has not made and does not have standing to make
 any allegations or claims for money laundering or tax fraud. Target letters are not indictments and
 “courts generally do not stay proceedings in the absence of an indictment.” FTC v. EMA
 Nationwide, Inc., 767 F.3d 611, 628 (6th Cir. 2014). This Court dealt with similar issues when
 declining to stay the matter of State Farm v. Universal Rehab, et al, 2:15-cv-10993.
         The discovery in this case has been focused on State Farm’s allegations of improper patient
 solicitation and purchase of unapproved police reports, mainly by Rosett, on whom State Farm
 focused these allegations. Rosett (through counsel) agreed to be deposed on October 26, 2018
 when all parties and counsel are available and Rosett will be in the Metro Detroit Area (he resides
 in Florida). On information and belief, Rosett’s request for a protective order is not related to the
 pending criminal investigation, but is to allow State Farm sufficient time to “debrief” him and to
 craft an affidavit for Rosett to sign in exchange for dismissing him from the case without payment
 of any damages. State Farm has used this surreptitious tactic at least twice before with Aria Sabit
 in State Farm v. Universal Health Group, Case No.14-cv-10266, and with Ramasami Gunabalan
 in State Farm v. Pointe Physical Therapty, et al, Case No. 14-cv-11700. In both instances, State
 Farm (1) targeted a defendant who was under criminal indictment; (2) had them sign an affidavit
 prepared by State Farm that was replete with hearsay, speculation, and inadmissible statements,
 and (3) used the affidavits with impunity in subsequent cases while the victims of the affidavit
 were helpless to question or impeach the affiant because they were in prison. State Farm should
 not be permitted to replicate this abusive litigation tactic with Rosett against the Elite Defendants.

        Rosett’s request for a protective order is improper and made for an improper purpose and
 should be denied.
                               /s/ Peter W. Joelson, Attorney for Elite Defendants
Case 2:16-cv-13040-AC-APP ECF No. 323 filed 10/05/18       PageID.13484    Page 2 of 2




                           CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF electronic filing system which

 will send notification to all counsel of record.

                                         /s/ Emily R. Warren
                                         Emily R. Warren
